Citation Nr: 0738512	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

FINDING OF FACT

The veteran's diagnosis of PTSD is not based on any verified,  
credible stressor from his period of active service, and was 
not caused or aggravated by any incident of active service. 

CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
an August 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran seeks service connection for PTSD.  Specifically, 
he reports that  while serving on active duty in Vietnam, his 
duties included being a gunner on recoilless rifle, as well 
as participation in direct combat. The record does not show 
the veteran served in combat; he is misrepresenting his 
military history in several particulars; and because he has 
failed to respond to VA's attempt to assist him in the 
development of his claim there is no competent evidence to 
support his assertions. Thus, in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for PTSD fails.   

Service connection for PTSD requires a medical diagnosis of  
the disorder; credible supporting evidence that the claimed  
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a current diagnosis of PTSD, the remaining 
question is whether there is an in-service stressor; if there 
is evidence of combat service or corroborating evidence that 
his claimed stressors occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records,  
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is  
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

The veteran alleged that his stressors were incurred in 
combat, however, there is no evidence of record of combat 
service. Although he asserts that he served as a infantryman 
in Vietnam, and informed a February 2005 examiner that he had 
two tours in Vietnam performing such duties, his service 
personnel record indicates that he served one tour in Vietnam 
(February 25 to August 15,1966) as a school-trained clerk 
typist in his military occupational specialty. Indeed, while 
the veteran was awarded the military occupational specialty 
of infantryman, the award was made in April 1968 (two months 
prior to his release from active duty) and was given at Fort 
Bragg, North Carolina, where he was again serving as a clerk-
typist in a replacement detachment. This period also includes 
the time the veteran reported that he was in Vietnam, serving 
as a recoilless rifle operator, when in fact the veteran was 
in Ft. Bragg, serving as a clerk typist in a headquarters 
company and replacement detachment.  

Since the Board finds that the veteran did not engage in  
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

During his January 2005 VA examination, the veteran reported 
that his stressors included guarding the perimeter, operating 
the 106mm recoilless rifle, working with convoys as security, 
and being a courier.  He stated that the camp was attacked 
several times and he saw a number of people killed including 
a group of women and children.  He claimed to have had vivid 
memories of their bodies lying on the floor of a helicopter.  
He stated during his second tour of duty he was a gunner on a 
recoilless rifle.  His duties included sweeping roads, 
protecting convoys and serving as a blocking force.  He 
stated that he went out on patrols as an infantryman and 
guarding the perimeter.  

 In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable due to a lack of sufficient detail, as well as 
being wholly inconsistent with the record of the veteran's 
military service. The RO contacted the veteran and requested 
further information in order to verify his stressors in 
September 2004.  The veteran did not respond to the RO's 
request.  Because the veteran has declined to assist VA in 
the development of his claim by providing an account of his 
claimed stressors, he has foreclosed all meaningful inquiry. 
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a).  

There is no medical or lay evidence, other than the veteran's 
uncorroborated lay testimony, to support the veteran's 
account of his stressors. The veteran's lay  testimony, by 
itself, is insufficient to establish the  occurrence of a 
requisite stressor supporting service connection for PTSD. 
See Cohen, 10 Vet. App. at 142. 

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER


Entitlement to service connection for post traumatic stress 
disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


